UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-4805



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


JOSEPH STACEY SHEFFIELD,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CR-03-469)


Submitted:   October 7, 2004                 Decided:   October 13, 2004


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry M. Anderson, Jr. ANDERSON LAW FIRM, P.A., Florence, South
Carolina, for Appellant. William Earl Day, II, Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Joseph Stacey Sheffield pled guilty to wire fraud and was

sentenced to twelve months of imprisonment. On appeal, counsel has

filed a brief under Anders v. California, 386 U.S. 738 (1967),

alleging that there are no meritorious claims on appeal but raising

one issue: whether the magistrate judge complied with Fed. R. Crim.

P. 11 in conducting Sheffield’s plea hearing.        Sheffield was

advised of his right to file a pro se supplemental brief, but has

not done so.    For the reasons that follow, we affirm.

          This court generally reviews the adequacy of a guilty

plea de novo.    United States v. Damon, 191 F.3d 561, 564 n.2 (4th

Cir. 1999).     But where, as here, a defendant did not move to

withdraw or object to his guilty plea in the district court,

violations of Rule 11 are evaluated for plain error.         United

States v. Martinez, 277 F.3d 517, 524-25 (4th Cir.) (holding that

adequacy of Rule 11 hearing reviewed for plain error where there is

no motion to withdraw plea), cert. denied, 537 U.S. 899 (2002);

United States v. Osborne, 345 F.3d 281, 286-90 (4th Cir. 2003)

(discussing magistrate judge’s authority to conduct plea hearing).

Our review of the plea hearing reveals no error.

          We have examined the entire record in this case in

accordance with the requirements of Anders and find no meritorious

issues for appeal.    Accordingly, we affirm.   This court requires

that counsel inform his client, in writing, of his right to


                                - 2 -
petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -